Citation Nr: 1710948	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   In that decision, the RO denied entitlement to non service-connected pension benefits.  The RO in Nashville, Tennessee currently has jurisdiction over the Veteran's claim.

The Veteran requested a Board hearing before a Veterans Law Judge by way of videoconference on his January 2014 substantive appeal (VA Form 9).  He withdrew his hearing request in February 2017.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to non service-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a signed written statement in February 2017 (VA Form 21-4138) in which it was indicated that the Veteran wished to "withdraw his appeal for non service-connected pension."  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


